Citation Nr: 1547259	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  14-13 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, anxiety, and posttraumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel

INTRODUCTION


The Veteran served on active duty from October 1966 to July 1968, including combat service in the Republic of Vietnam.  See DD214. 

This matter comes before the Board of Veteran's Appeals (BVA or Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Veteran submitted a notice of disagreement (NOD) in July 2011; a statement of the case (SOC) was issued in January 2014; and a VA Form 9 (substantive appeal) was received in March 2014. 

This appeal is expanded from the Veteran's original claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).

The issues of entitlement to a compensable rating for the Veteran's service-connected bilateral hearing loss, and entitlement to service connection for peripheral neuropathy have been raised by the record in the Veteran's substantive appeal, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See March 2014 VA Form 9.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.  

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

A review of the record reveals that the Veteran requested a live videoconference Board hearing in his substantive appeal.  See March 2014 VA Form 9.  The RO notified the Veteran that his request for a Board hearing via videoconference was received.  See April 2014 VA notification letter.  The notification letter also gave the Veteran the option of requesting an alternative to the videoconference format should he so desire, and provided him with an acknowledgment form in order to facilitate such a request.  Id.  Thereafter, in May 2014, the RO received the Veteran's completed acknowledgment form that reflects the Veteran's request to have a hearing via travel Board as opposed to videoconference.  See May 2015 Veteran hearing notification acknowledgment.  Despite the Veteran's request for a travel Board hearing, he was scheduled for a videoconference in July 2014, which he did not attend.  See July 2014 VA notification letter.  

It is a basic principle of veterans' law that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2014).  Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal before the Board will be granted if a claimant expresses a desire to appear in person.  The importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2015), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing.  

To ensure full compliance with due process requirements, a remand is required.  Given the Veteran's proper request under the circumstances, the Board finds that the Veteran must be scheduled for a travel Board hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing to be held at the RO before a Veterans Law Judge via travel board, at the earliest opportunity possible.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




